

116 HR 4272 IH: TPS for Victims of Hurricane Dorian Act of 2019
U.S. House of Representatives
2019-09-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4272IN THE HOUSE OF REPRESENTATIVESSeptember 10, 2019Ms. Clarke of New York (for herself, Ms. Plaskett, and Ms. Lee of California) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo designate The Bahamas under section 244 of the Immigration and Nationality Act to permit
			 nationals of The Bahamas to be eligible for temporary protected status,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the TPS for Victims of Hurricane Dorian Act of 2019. 2.Designation for purposes of granting temporary protected status to nationals of The Bahamas (a)Designation(1)In generalFor purposes of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a), The Bahamas shall be treated as if it had been designated under subsection (b) of that section, subject to the provisions of this section.
 (2)Period of designationThe initial period of the designation referred to in paragraph (1) shall be for the 18-month period beginning on the date of the enactment of this Act.
 (b)Aliens eligibleAs a result of the designation made under subsection (a), an alien who is a national of The Bahamas is deemed to satisfy the requirements under paragraph (1) of section 244(c) of the Immigration and Nationality Act (8 U.S.C. 1254a(c)), subject to paragraph (3) of such section, if the alien—(1)has been continuously physically present in the United States since the date of the enactment of this Act;(2)is admissible as an immigrant, except as otherwise provided in paragraph (2)(A) of such section, and is not ineligible for temporary protected status under paragraph (2)(B) of such section; and(3)registers for temporary protected status in a manner established by the Secretary of Homeland Security.(c)Consent To travel abroad(1)In generalThe Secretary of Homeland Security shall give prior consent to travel abroad, in accordance with section 244(f)(3) of the Immigration and Nationality Act (8 U.S.C. 1254a(f)(3)), to an alien who is granted temporary protected status pursuant to the designation made under subsection (a) if the alien establishes to the satisfaction of the Secretary of Homeland Security that emergency and extenuating circumstances beyond the control of the alien require the alien to depart for a brief, temporary trip abroad.
 (2)Treatment upon returnAn alien returning to the United States in accordance with an authorization described in paragraph (1) shall be treated as any other returning alien provided temporary protected status under section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a).